Citation Nr: 0839824	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-16 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1948 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in pertinent part, denied the veteran's claim for 
service connection for asbestosis.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2007).


FINDING OF FACT

The most persuasive evidence of record indicates the veteran 
does not currently have asbestosis, much less the result of 
exposure to asbestos while in the military.


CONCLUSION OF LAW

The veteran does not have asbestosis from disease or injury 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2006, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It equally deserves mentioning that the May 2006 
letter also informed the veteran that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence, so there was no timing error in the provision of 
the VCAA notice.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records - 
including the report of his VA Compensation and Pension 
Examination (C&P Exam).  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.



Whether the Veteran is Entitled to Service Connection for 
Asbestosis

Service connection is granted for current disability 
resulting from disease or injury incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection is established 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The veteran asserts that he has asbestosis and attributes it 
to his military service, and in particular to exposure to 
asbestos while serving aboard Navy ships.  See, e.g., his 
statement faxed from veterans' services in October 2007.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease. VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

That said, the first and perhaps most fundamental requirement 
for any service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  In its 
November 2006 rating decision denying the veteran's claim, 
the RO determined that, as his SMRs were unremarkable for any 
treatment or diagnosis of asbestosis, and as the evidence 
also did not show a then current diagnosis of asbestosis 
verified by x-ray, the record failed to establish he had the 
currently claimed disability.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  Indeed, such a finding that the record does not 
establish a diagnosis of the claimed disease, asbestosis, is 
reason, in and of itself, to deny his claim.

Towards establishing the merits of his claim, the veteran has 
submitted a letter dated in April 2008 from a private 
physician's assistant, M.A., P.A., stating the veteran is a 
patient of a private physician, J.K., M.D., F.C.C.P., and 
that the veteran "has a history asbestosis."  As further 
support for his claim, the veteran also submitted another 
letter from Dr. J.K., dated in September 2007, stating the 
veteran "has been diagnosed with predominately nocturnal 
hypoxemia with oxygen desaturation, bullous emphysema by CAT 
scan along with restrictive ventilatory defect.  [The 
veteran] also has been diagnosed with calcified pleural 
plaques consistent with asbestos related pleural disease and 
pleural plaquing.  He also had an interstitial fibrotic 
pattern of the lower lobes posteriorly at the bases along 
with some honeycombing consistent with asbestosis."  

The veteran also has submitted a report dated in February 
2007 by another private physician, J.M.E., M.D., stating that 
his impression of the veteran is "[c]ardiomegaly and 
extensive fibrocystic change diffusely in the lungs.  
No definite superimposed acute infiltrate, but clinical 
correlation suggested.  Small areas of infiltrate without 
consolidation would be difficult to exclude given the 
underlying degree of parenchymal disease."  As well, the 
veteran has submitted another report by Dr. J.M.E., also 
dated in April 2008, that provides his impression of 
"[e]xtensive fibrocystic changes without focal abnormality 
demonstrated."  Dr. J.M.E. does not provide a diagnosis of 
asbestosis, per se.
 
The veteran also has submitted his private medical records 
from Access Health Care indicating, among other things, 
"asbestosis" as one of his diseases in a May 2006 progress 
note.  

However, the record contains competent medical evidence 
contradicting this diagnosis of asbestosis.

More specifically, in October 2006, VA provided the veteran a 
C&P Exam, including examining him specifically for disorders 
like asbestosis that might be related to asbestos exposure.  
The report of that VA C&P Exam included a full discussion of 
his pulmonary function, including a review of his medical 
history and claims file.  When examined, he acknowledged 
smoking two packages of cigarettes a day for quite some time.  
The record documents his "smoke time" as 36 years and his 
"quit time" as 27 years.  

Precedent opinions of VA's General Counsel have discussed the 
cause-and-effect relationship between chronic smoking and the 
eventual development of respiratory disorders.  See 
VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 
1997).  Indeed, for claims, as here, filed on or after June 
9, 1998, there is now an express prohibition against service 
connection for any disability resulting from injury or 
disease attributable to the use of tobacco products.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In any event, the October 2006 VA C&P Exam report also 
documents that the veteran uses an inhaler (Advair) twice a 
day and is on portable oxygen at 2 liters per minute.  The 
examiner reviewed the veteran's pulmonary function tests 
(PFTs) that were performed in September 2006 - the previous 
month.  His PFTs revealed a forced vital capacity (FVC) of 
3.88 predicted, a forced expiratory volume in one second 
(FEV-1) of 2.55 predicted, and an FEV-1/FVC ratio of 65.64 
percent predicted.  The report of the exam notes that, prior 
to this examination, there were no chest x-rays performed, as 
the veteran had failed to report for previously scheduled 
appointments, but that, during this examination, chest x-rays 
were to be performed.  The examiner also discusses the 
veteran's March 2006 CT of his chest, noting a bilateral 
apical bullae formation, bilateral honeycombing and 
bronchiectasis, with some diffuse increase in the 
interstitial markings, bilaterally.  The report also notes 
that there was no mention of pleural plaquing or 
calcification.  The VA examiner's final diagnosis was chronic 
obstructive pulmonary disease (COPD) with bullous emphysema 
and restrictive lung disease, on continuous 
24-hour oxygen without evidence of asbestosis.  

The VA examiner also discusses the veteran's history of 
asbestos exposure and notes that "[a]sbestos exposure while 
in the Navy was limited, apparently to sleeping quarters and 
occasional work details and decomissioning ships.  He was 
primarily a cook while in the service."  The examiner also 
notes, for the record, that the veteran's most recent March 
2006 CT exam "did not reveal any pleural plaquing or pleural 
calcification, indicative of asbestosis."

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board realizes that Dr. J.K. and Access Health have a 
history of treating the veteran; however, both the Federal 
Circuit Court and Veterans Claims Court have specifically 
declined to adopt a "treating physician rule" that would 
give preference to statements from a treating physician.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4  Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.  "As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator."  Id.

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  



The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  A physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

In this particular case at hand, the record does not reflect 
that either Dr. J.K. or Access Health Care reviewed the 
veteran's claims file in coming to their diagnoses of 
asbestosis.  The Board also notes that Dr. J.K.'s opinions 
are in the form of brief letters without significant detail, 
and that the veteran's private medical records at Access 
Health Care are conclusory, rather than including the results 
of applicable tests and their subsequent analysis.  
Furthermore, the records from Access Health Care do not 
clearly identify the examiner, as the reports themselves are 
handwritten and the signatures are illegible, appearing to 
have been signed by someone with the professional designation 
of "PAC."  Nor do these records provide the basis for this 
conclusory statement that the veteran has asbestosis.

In comparison, the VA examiner's opinion is well-reasoned and 
based on an objective clinical evaluation of the veteran and 
an independent review of his claims file, including the 
results of his VA C&P Exam and chest X-ray, the objective 
measure of whether he has asbestosis.  So the opinion has the 
proper factual foundation and, therefore, is entitled to a 
lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).



For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for asbestosis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


